 

FIRST AMENDMENT TO AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

This FIRST Amendment to AMENDED AND RESTATED Loan and Security Agreement
(“Amendment”) is entered into as of February 28, 2012 by and among COOPER TIRE &
RUBBER COMPANY, a Delaware corporation (“Cooper”), MAX-TRAC TIRE CO., INC., an
Ohio corporation (“Max-Trac” and together with Cooper, collectively,
“Borrowers”), BANK OF AMERICA, N.A., as administrative agent (in such capacity,
the “Administrative Agent”) for the Lenders, the Issuing Bank and the Lenders
party hereto.

 

Recitals

 

A.    The Borrowers, the Lenders, the Administrative Agent and the Collateral
Agent are party to that certain Amended and Restated Loan and Security
Agreement, dated as of July 27, 2011, (as such agreement may be amended,
restated, or otherwise modified from time to time, the “Loan Agreement”)
pursuant to which the Lenders have agreed to make certain loans and extend
certain other financial accommodations to the Borrower as provided therein.
Terms defined in the Loan Agreement, where used in this Amendment, shall have
the same meanings in this Amendment as are prescribed by the Loan Agreement.

 

B.    The Borrowers have requested that the Issuing Bank and Required Lenders
amend certain terms of the Loan Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Borrowers by the Lenders, it hereby is agreed as
follows:

 

ARTICLE 1

 

AMENDMENT TO LOAN AGREEMENT

 

Section 1.1    Amendments. The Loan Agreement is hereby amended as follows:

 

(a)    The following new defined terms are inserted in Section 1.1 of the Loan
Agreement in their appropriate alphabetical order:

 

“Dollar Equivalent: (i) with respect to any amount denominated in any currency
other than Dollars on any date, (A) in the case of any Letter of Credit
denominated in Euros, the equivalent amount thereof in Dollars determined by
using the rate of exchange quoted by Issuing Bank at 11:00 a.m. (New York City
time) on the date of determination to prime banks in New York for the spot
purchase in the New York foreign exchange market of such amount of Dollars with
such other currency and (B) otherwise, the rate at which such currency may be
exchanged into Dollars, as set forth at 11:00 a.m. (London time) on such day on
the Reuters World Currency Page for such currency (provided that, if such rate
does not appear on any Reuters World Currency Page, the rate of exchange shall
be determined by reference to such other publicly available service for
displaying exchange rates as may be determined by Agent), and (ii) with respect
to any amount denominated in Dollars on any date, the amount thereof.



  

 

 

 

European Union: the Economic and Monetary Union as contemplated by the Treaty of
Rome of March 25, 1957, as amended by the Single European Act of 1986 and the
Maastricht Treaty (which was signed at Maastricht on February 1, 1992, and came
into force on November 1, 1993), as amended from time to time.

 

Euro and €: the lawful currency of the European Union.

 

Specified Letter of Credit: a Letter of Credit issued by the Issuing Bank to
Unicredit Bank Serbija substantially in the form of Exhibit G.”

 

(b) The defined term “LC Conditions” appearing in Section 1.1 of the Loan
Agreement is amended by:

 

(i)    replacing the phrase “the expiration date of such Letter of Credit” in
clause (c) thereof with the phrase “the expiration date of such Letter of Credit
(other than the Specified Letter of Credit); and

 

(ii)    amending and restating clause (d) thereof to read in its entirety as
follows:

 

“(d) the Letter of Credit and payments thereunder are denominated in Dollars or
Euros”

 

(c)    The defined term “LC Reserve” appearing in Section 1.1 of the Loan
Agreement is amended and restated to read in its entirety as follows:

 

“LC Reserve: the aggregate of (a) all LC Obligations, other than those that have
been Cash Collateralized; (b) with respect to Letters of Credit denominated in
Euros, any additional amounts established by Agent in its Credit Judgment from
time to time to ensure payment in the Dollar Equivalent amount or other
determination of the Dollar Equivalent amount at any time in light of
fluctuations in currency exchange rates and (c) if no Default or Event of
Default exists, those constituting charges owing to the Issuing Bank.”

 

(d)    Section 1.4 of the Loan Agreement is amended by deleting the following
sentence appearing therein:

 

“All calculations of Value, fundings of Loans, issuances of Letters of Credit
and payments of Obligations shall be in Dollars and, unless the context
otherwise requires, all determinations (including calculations of Borrowing
Base) made from time to time under the Loan Documents shall be made in light of
the circumstances existing at such time.”



2

 

 

 

and inserting the following in its place:

 

“All calculations of Value, fundings of Loans, issuances of Letters of Credit
and payments of Obligations shall be in Dollars (and with respect to Letters of
Credit denominated in Euros, in Dollar Equivalent) and, unless the context
otherwise requires, all determinations (including calculations of Borrowing
Base) made from time to time under the Loan Documents shall be made in light of
the circumstances existing at such time. The amounts owing by Borrowers for any
drawings under any Letters of Credit denominated in Euros, the stated amount of
all outstanding Letters of Credit denominated in Euros and the amount of fees
and other amounts owing with respect to Letters of Credit denominated in Euros
shall be the Dollar Equivalent thereof as determined by Agent for all purposes
under this Agreement (including, without limitation, for the purpose of
determining the amount of LC Obligations at any time).

 

(e)    Section 15 of the Loan Agreement is amended by inserting a new Section
15.6 therein to read in its entirety as follows:

 

“15.6    Judgment Currency

 

(a) If for the purposes of obtaining judgment in any court it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”) the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures Agent could purchase
the Original Currency with the Other Currency at 11:00 a.m. (Central time), on
the second Business Day preceding that on which final judgment is given.

 

(b) The obligation of a Borrower in respect of any sum due in the Original
Currency from it to any Lender or Agent hereunder held by such Lender shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or Agent (as
the case may be) of any sum adjudged to be so due in such Other Currency such
Lender or Agent (as the case may be) may in accordance with normal banking
procedures purchase the Original Currency with such Other Currency; if the
amount of the Original Currency so purchased is less than the sum originally due
to such Lender or Agent (as the case may be) in the Original Currency, such
Borrower agrees, as a separate obligation and notwithstanding any such judgment,
to indemnify such Lender or Agent (as the case may be) against such loss, and if
the amount of the Original Currency so purchased exceeds the sum originally due
to any Lender or Agent (as the case may be) in the Original Currency, such
Lender or such Agent (as the case may be) agrees to remit to such Borrower such
excess.”

 

(f)    Exhibit G attached hereto is attached to the Loan Agreement as Exhibit G
thereto.

 

3

 



ARTICLE 2

 

MISCELLANEOUS

 

Section 2.1    Conditions to Effectiveness. This Amendment shall become
effective upon satisfaction or waiver of the following conditions precedent, as
determined by the Administrative Agent in its sole discretion:

 

(a)    this Amendment shall have been duly executed and delivered by the
Administrative Agent, Borrowers, Issuing Bank and Required Lenders; and

 

(b)    all representations and warranties of the Borrowers contained herein
shall be true and correct in all respects.

 

Section 2.2    Representations, Warranties, and Covenants of the Borrowers. Each
Borrower hereby represents and warrants that as of the date of this Amendment
and after giving effect hereto (a) no event has occurred and is continuing
which, after giving effect to this Amendment, constitutes a Default or an Event
of Default, (b) the representations and warranties of such Borrower contained in
the Loan Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof to the same extent as though made
on and as of the date hereof, except to the extent such representations and
warranties specifically relate to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, (c) the execution
and delivery by such Borrower of this Amendment and the performance by such
Borrower of the Loan Agreement, as amended by this Amendment, are within such
Borrower’s corporate powers and have been duly authorized by all necessary
action, (d) this Amendment and the Loan Agreement, as amended by this Amendment,
are legal, valid, and binding obligations of such Borrower enforceable against
such Borrower in accordance with their terms, and (e) the execution and delivery
by such Borrower of this Amendment and the performance by such Borrower of the
Loan Agreement, as amended by this Amendment, do not require the consent of any
Person (other than that which has been obtained) and do not contravene the terms
of such Borrower’s Organic Documents, any Restrictive Agreement or any other
indenture, agreement, or undertaking to which such Borrower is a party or by
which such Borrower or any of its property is bound.

 

Section 2.3    Reference to and Effect on the Loan Agreement. Except as
expressly provided herein, the Loan Agreement and all other Loan Documents shall
remain unmodified and in full force and effect and are hereby ratified and
confirmed. The execution, delivery, and effectiveness of this Amendment shall
not operate as a waiver or forbearance of (a) any right, power, or remedy of the
Lenders under the Loan Agreement or any of the other Loan Documents or (b) any
Default or Event of Default. This Amendment shall constitute a Loan Document.

 

Section 2.4    Fees, Costs, and Expenses. Subject to and in accordance with
Section 3.4 of the Loan Agreement, the Borrowers agree to pay on demand all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, negotiation, execution and delivery, and closing of this Amendment
and all related documentation, including the fees and out-of-pocket expenses of
counsel for the Administrative Agent with respect thereto.



4

 

 

 

Section 2.5    Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto as separate counterparts, each of
which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, when taken together, shall constitute
but one and the same agreement. A telecopy, pdf or similar electronic file of
any such executed counterpart shall be deemed valid and may be relied upon as an
original.

 

Section 2.6    Effect; Ratification.

 

(a)    Except as specifically set forth above, the Loan Agreement and the other
Loan Documents shall remain in full force and effect and are hereby ratified and
confirmed.

 

(b)    The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
any Lender under the Loan Agreement or any other Loan Document, nor constitute
amendment of any provision of the Loan Agreement or any other Loan Document,
except as specifically set forth herein. Upon the effectiveness of this
Amendment, each reference in the Loan Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of similar import shall mean and be a
reference to the Loan Agreement as amended hereby.

 

(c)    Each Borrower acknowledges and agrees that the amendments set forth
herein are effective solely for the purposes set forth herein and that the
execution and delivery by the Administrative Agent, Issuing Bank and the
Required Lenders of this Amendment shall not be deemed (i) except as expressly
provided in this Amendment, to be a consent to any amendment, waiver or
modification of any term or condition of the Loan Agreement or of any other Loan
Document, (ii) to create a course of dealing or otherwise obligate the
Administrative Agent, Issuing Bank or Lenders to forbear, waive, consent or
execute similar amendments under the same or similar circumstances in the
future, or (iii) to amend, prejudice, relinquish or impair any right of the
Administrative Agent, Issuing Bank or Lenders to receive any indemnity or
similar payment from any Person or entity as a result of any matter arising from
or relating to this Amendment.

 

Section 2.7    Reaffirmation. Each Borrower hereby acknowledges and reaffirms
all of its obligations and undertakings under each of the Loan Documents to
which it is a party and acknowledges and agrees that subsequent to, and after
taking account of the provisions of this Amendment, each such Loan Document is
and shall remain in full force and effect in accordance with the terms thereof.

 

Section 2.8    No Oral Agreements. THIS WRITTEN AGREEMENT REPRESENTS THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.



5

 

 

 

Section 2.9    GOVERNING LAW. THIS AMENDMENT, UNLESS OTHERWISE SPECIFIED, SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ANY
CONFLICT OF LAW PRINCIPLES (BUT GIVING EFFECT TO FEDERAL LAWS RELATING TO
NATIONAL BANKS).

 

[Signature Pages Follow]

 

 

 

 

 

 

6

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 



        BORROWERS:                   COOPER TIRE & RUBBER COMPANY              
    By: /s/ S. O. Schroeder     Name: S. O. Schroeder     Title: Vice President
- Treasurer                     MAX-TRAC TIRE CO., INC.                   By:
/s/ Donald P. Ingols     Name: Donald P. Ingols     Title: Asst. Treasurer  

 

 

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to First Amendment to

Amended and Restated Loan and Security Agreement]



 

 

 

 

  BANK OF AMERICA, N.A.,   as Administrative Agent, Issuing Bank and a Lender  
        By: /s/ Charles Fairchild     Name: Charles Fairchild     Title:
Assistant Vice President  

 

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to First Amendment to

Amended and Restated Loan and Security Agreement]



 

 

 

 

  LENDERS:           PNC BANK, NATIONAL ASSOCIATION   as a Lender           By:
/s/ Joseph G. Moran     Name: Joseph G. Moran     Title: Senior Vice President  

 

 

 

 



[Signature Page to First Amendment to

Amended and Restated Loan and Security Agreement]



 

 

 

 

  LENDERS:           JPMORGAN CHASE BANK, N.A.,   as a Lender           By: /s/
Randy Abrams     Name: Randy Abrams     Title: Authorized Officer  

 

 

 

 

 

 



[Signature Page to First Amendment to

Amended and Restated Loan and Security Agreement]



 

 

 

 

  LENDERS:           FIFTH THIRD BANK, an Ohio Banking Corporation,   as a
Lender           By: /s/ Brian Jelinski     Name: Brian Jelinski     Title: Vice
President  

 

 

 

 

 

 

 

 

 

 

 



[Signature Page to First Amendment to

Amended and Restated Loan and Security Agreement]



 

 

Exhibit G

 

 

 

See Attached

 

 

 

 

 

 

 



 

 

 

 

[image_1.gif]

 

 

 

[image_2.gif]

 

 

 

[image_3.gif]

 

 

 

